Citation Nr: 0210466	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-06 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for pursuing a program of vocational 
rehabilitation under the terms and conditions of Chapter 31, 
Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1998 determination by a Vocational 
Rehabilitation and Counseling Officer of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that the veteran was ineligible for vocational 
rehabilitation.  A hearing was held before the undersigned 
member of the Board at the RO in June 2002. 


FINDINGS OF FACT

1.  The veteran has not previously participated in the VA 
Chapter 31 vocational rehabilitation program. 

2.  The veteran has an employment handicap.

3.  Service connection has been established for, among other 
things, post traumatic stress disorder (PTSD), and this 
disorder is currently evaluated as 30 percent disabling. 

4.  The veteran has a serious employment handicap.


CONCLUSION OF LAW

The applicable criteria for an extension beyond the period of 
basic eligibility for a Chapter 31 vocational rehabilitation 
training have been met.  38 U.S.C.A. §§ 3101, 3102, 3103 
(West 1991 and Supp. 2001); 38 C.F.R. § 21.35, 21.44, 21.51, 
21.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension of 
his period of vocational rehabilitation training in 
accordance with Chapter 31, Title 38, United States Code.  
Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President approved the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, No. 97-1775 (U.S. Vet. App., May 24, 2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, 
the statute at issue in this matter is not found in Chapter 
51 (rather, in Chapter 31). 

In any event, the record reflects that the veteran was 
provided with a statement of the case in November 1998 and a 
supplemental statement of the case in October 1999, and these 
documents provided adequate notification of the information 
and evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, and given the 
favorable action below, the Board finds the duty to assist 
the veteran, regardless of the applicability of VCAA, has 
been met.

The Board points out that a veteran is entitled to receive 
vocational rehabilitation under Chapter 31 if he or she has a 
disability rated at 20 percent or more which was incurred in 
or aggravated by military service on or after September 16, 
1940, and if he is determined by the VA to be in need of 
rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102(1)(A) and (B) (West 1991 and Supp. 2001); 
38 C.F.R. § 21.40 (2001).  An "employment handicap" is an 
impairment of the ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, 
aptitudes, and interests which results in substantial part 
from a disability described in 38 U.S.C.A. § 3102(1)(A).  
38 U.S.C.A. § 3101(1) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 21.51(b) (2001).  "Impairment" is defined as restriction on 
employability caused by the veteran's service connected and 
nonservice connected disabilities, negative attitude toward 
the disabled, deficiencies in education and training, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1) (2001).

The Vocational Rehabilitation and Counseling Officer has 
denied the veteran's claim for vocational rehabilitation 
benefits in part because his period of eligibility expired in 
May 1980, and based on a determination he did not have a 
serious employment handicap.  As a general rule, the period 
of eligibility for a veteran's participation in the 
vocational rehabilitation program is twelve years beginning 
from the date of discharge from military service or upon 
notification of the granting of a compensable rating for a 
service-connected disability.  See 38 U.S.C.A. 
§ 3103(a),(b)(3) (West 1991 & Supp 2001); 38 C.F.R. §§ 21.40, 
21.41, 21.42(a) (2001).  In the present case, it is noted 
that a compensable evaluation was assigned for the veteran's 
"absence acquired, right testicle, for carcinoma," by 
rating action in May 1968 (and he was notified at that time).  
Clearly, the veteran's period of eligibility for Chapter 31 
benefits had run when he filed a claim for these benefits in 
March 1998.

However, the period of Chapter 31 eligibility may be extended 
beyond the 12-year delimiting date in certain cases if the 
veteran is found to have a "serious employment handicap" and 
has not been rehabilitated to the point of employability.  38 
C.F.R. § 21.44 (2001).  A "serious employment handicap" is 
defined by regulation as the significant impairment of a 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(7) (West 1991 & Supp. 2001); 38 C.F.R. § 21.52(b) 
(2001).  A veteran who has been found to have an "employment 
handicap" for Chapter 31 purposes shall also be held to have 
a "serious employment handicap" if he or she has: (1) A 
service-connected neuropsychiatric disability rated at 30 
percent or more disabling, or (2) any other service-connected 
disability rated at 50 percent or more disabling.  38 C.F.R. 
§ 21.52(c) (2001).  The term "rehabilitated to the point of 
employability" means that the veteran is employable in an 
occupation for which a vocational rehabilitation program has 
been provided under this program. 

At the time of the July 1998 appealed decision, the veteran 
had not previously participated in the Chapter 31 vocational 
rehabilitation program; he had previously applied for such 
benefits in the past but had been denied and/or withdrew his 
application.  The evidence of record in July 1998 also 
established that the veteran had an employment handicap.  
Specifically, a counseling record dated in June 1998 reflects 
that the veteran's service-connected disabilities - which at 
the time consisted of the absence acquired, right testicle, 
for carcinoma (evaluated as 10 percent disabling), 
hypertension (10 percent disabling), and coronary artery 
disease (30 percent disabling) - materially contributed to 
his impairment of employability and effected his efforts to 
obtain, retain, or maintain employment consistent with his 
abilities, aptitudes, and interests.  

However, the counseling psychologist was of the opinion that 
the veteran did not have a serious employment handicap at 
that time.  It was pointed out by both the counseling 
psychologist and the Vocational Rehabilitation and Counseling 
Officer (in the July 1998 determination) that the veteran was 
then gainfully employed and had the experience and training 
to obtain another position in the accounting field (it is 
noted that the veteran is no longer employed).  

From a longitudinal review of the record, it is clear to the 
Board that the veteran indeed had and does have an employment 
handicap.  The Board also notes that by RO decision of April 
2002, service connection was established for post traumatic 
stress disorder (PTSD) and this disorder was evaluated as 30 
percent disabling effective July 2000.  As such, by 
regulation, the veteran has a "serious employment handicap."  
38 C.F.R. § 21.52(c) (2001).  

In sum, the veteran now clearly satisfies the requirements 
for a "serious employment handicap," given that the existence 
of an ordinary "employment handicap" has been conceded and 
that his service-connected disabilities now include a 
neuropsychiatric disorder rated as 30 percent disabling.  As 
such, and as he has not previously been rehabilitated to the 
point of employability (as that term is defined), an 
extension beyond the basic 12-year period of eligibility for 
Chapter 31 vocational rehabilitation benefits is warranted.  
38 C.F.R. § 21.44 (2001).  The appeal is granted.


ORDER

Entitlement to an extension beyond the period of basic 
eligibility for a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

